Citation Nr: 1804978	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
St. Paul, Minnesota

THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  He died in November 1986.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a January 2004 rating decision a claim to reopen the issue of entitlement to service connection for cause of death was denied; the appellant was notified of this action and her appellate rights, but she did not perfect a timely appeal or submit new and material evidence within a year.

2.  The evidence received since the January 2004 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for cause of death.

3.  The Veteran's death certificate lists the immediate cause of death as asphyxia, as a result of strangulation.  

4.  At the time of his death, the Veteran was not service connected for a disability nor did he have any claims pending with VA.

5.  The preponderance of the evidence is against a finding that a service-connected disability caused or materially contributed to the Veteran's death.    


CONCLUSIONS OF LAW

1.  The January 2004 rating decision declining to reopen the issue of entitlement to service connection for cause of death, is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  A disability incurred or aggravated in service did not cause or contribute substantially and materially to the cause of the Veteran's death.  38 U.S.C. § 1110, 1310, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.301, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

New and Material Evidence

In a January 2004 rating decision VA declined to reopen the issue of entitlement to service connection for cause of death was denied because the appellant did not submit new and material evidence.  Since the appellant did not perfect a timely appeal to that decision, or submit new and material evidence in a timely manner, the January 2004 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

Since the January 2004 rating decision, the appellant has submitted medical records, to include a September 1986 VA treatment record diagnosing the Veteran with major depression, which theoretically could be service connected.  Prior medical records indicated diagnoses of alcohol abuse, alcohol dependence, and passive-aggressive disorder, which, based on the evidence at the time of the January 2004 rating decision, could not be service connected.  Hence, the newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  Id. 

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement for service connection for cause of death.

Relevant Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Analysis

The appellant contends that the Veteran incurred an acquired psychiatric disorder, to include posttraumatic stress disorder, due to his military service and that this illness ultimately resulted in his suicide.  

While an acquired psychiatric disorder may have led to the Veteran's death, the preponderance of the evidence is against a finding that the Veteran incurred an acquired psychiatric disorder during his military service, and against finding that a psychosis was compensably disabling within a year of his separation from active duty.  As the preponderance of the evidence is against finding that the Veteran was service connected for any disability, service connection for cause of death is denied.

A review of the record shows that the Veteran died in November 1986.  According to the Certificate of Death, the immediate cause of the Veteran's death was asphyxia and the ultimate underlying cause of his death was strangulation.  An autopsy was conducted and the coroner concluded that the Veteran committed suicide.  The autopsy report notes that a suicide note was found near the site of the Veteran's death, and that his medical history was notable for chronic alcoholism.

The Veteran was not service connected for an acquired psychiatric disorder at the time of his death, but had been diagnosed with alcohol abuse, alcohol dependence, major depression, an adjustment disorder with conduct disturbance, and passive-aggressive personality disorder.  

Service treatment records show that in November 1971 the Veteran complained of "consistent free-floating anxiety and insomnia." The Veteran reported that he had been dealing with anxiety by drinking heavily.  Following examination the Veteran was diagnosed with an adjustment reaction to adult life with anxiety.  It was recommended that the appellant be referred for alcohol rehabilitation.

Between January and March 1972, the Veteran was admitted to an alcohol rehabilitation center.  Following that course of care he was diagnosed with chronic alcoholism and a passive-aggressive personality disorder.  It was recommended that the appellant be separated from the service due to his personality disorder.

As a matter of law, personality disorders, to include a passive-aggressive personality disorder, are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303.  Hence, they cannot be service connected.  Id.  Moreover, alcohol abuse is defined by VA as the use of alcoholic beverages over time, or such excessive use at any one time sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301.  Alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2), (3).  

Further, the law prohibits direct service connection for alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388 - 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  A veteran may, however, be service connected for alcohol abuse if it is acquired secondary to, or is a symptom of, a service-connected disability.  In order to qualify for secondary service connection, the evidence must show that alcohol abuse is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  As will be discussed below, however, the evidence preponderates against finding that any psychiatric diagnosis was related to the Veteran's active duty service.  Hence, his alcohol abuse and alcohol dependency cannot be service connected.

While the Veteran was diagnosed with an adjustment reaction while on active duty the appellant has not submitted competent medical evidence linking the July 1985 diagnosis of an adjustment disorder with conduct disturbance to the Veteran's military service.  The record also shows that a November 2016 VA examiner opined that, while an adjustment disorder is a chronic mental health condition, the Veteran's in-service adjustment reaction with anxiety was not the same as an adjustment disorder.  Additionally, the examiner found that the in-service adjustment reaction had resolved by separation from service.

In a September 2016 VA medical opinion the examiner found that the Veteran did not have an in-service diagnosis of anxiety disorder, but rather, feelings of anxiety.  The September 2016 examiner opined that the Veteran had an adjustment reaction, which has been discussed earlier in this decision.  The examiner also noted that the 1971 psychiatric evaluator believed that the Veteran's anxiety was related to his excessive alcohol intake.  The September 2016 opinion specifically finds that the Veteran did not have, and was not diagnosed with, an anxiety disorder while on active duty.  Hence, the preponderance of the evidence shows that the postservice diagnosis of major depression was not related to his in-service reports of anxiety.

In a November 2016 VA medical opinion, the VA examiner opined that major depression was less likely than not a progression of his in-service adjustment reaction.  The VA examiner stated that an adjustment reaction is related to a local stressor and that it typically resolves over a limited time frame.  The VA examiner found that the Veteran's in-service adjustment reaction had resolved by his separation from service and thus, it could not progress to major depression.  

Post-service treatment records conclude that the Veteran's major depression was not related to service, but rather was due to other stressors.  According to an October 1986 VA treatment record the Veteran had irregular employment, insufficient income, a history of major depression, and recent thoughts of suicide.  An October 1986 VA physician noted that the Veteran had had attempted suicide previously.  The Veteran reported that his depression and other psychological problems were due to alcohol abuse.  According to this record, the Veteran's drinking had caused problems, to include arguments, missing work, losing jobs, financial difficulties, seizures, and hallucinations.  

In a September 1986 VA treatment record the Veteran had depression with verbalized suicidal ideations.  The Veteran was concerned with whether he was still employed and it was noted that his house was being foreclosed.  In another September 1986 VA treatment record, the VA physician noted that the Veteran had maladaptive coping skills as evidenced by his alcohol abuse, legal, family, and medical problems, and lack of a support system.  

The Board acknowledges that the appellant has submitted several lay statements opining that the Veteran's mental disorders were due to his service.  While these lay persons are competent to report symptoms they may have observed, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), given their lack of medical training these lay affiants are not competent to opine as to the etiology of any postservice diagnosed chronic psychiatric disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The appellant has not provided competent medical evidence linking the Veteran's major depression, or any other acquired psychiatric disorder, to his active duty service, and the preponderance of the evidence is against such a finding.  As such, there is no basis to grant service connection for the cause of the Veteran's death due to the fact that he suffered from depression postservice.

The Board notes that the appellant contends that the Veteran had posttraumatic stress disorder at the time of his death, and she has submitted several lay statements in support.  No competent evidence, however, has been submitted from individuals trained in the field of psychiatry showing that the Veteran actually did suffer from posttraumatic stress disorder due to service.  As noted above, lay persons are not competent to offer medical opinions in such complex areas as whether the Veteran suffered from posttraumatic stress disorder, and if so, the etiology of such a disability.  As such, their opinions are not competent and they do not provide a basis to grant service connection.  Id.  

In this case there is no competent evidence showing that the cause of the Veteran's death was due to a disease or injury incurred or aggravated inservice.  As such the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to cause of death.


Entitlement to service connection for cause of death is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


